 


 HR 890 ENR: To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in Florida.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 890 
 
AN ACT 
To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in Florida. 
 

1.Replacement of John H. Chafee Coastal Barrier Resources System map
(a)In generalThe maps subtitled Cape Romano Unit P15, Tigertail Unit FL–63P and Keewaydin Island Unit P16 included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to certain John H. Chafee Coastal Barrier Resources System units in Florida are hereby replaced by other maps relating to the units subtitled Cape Romano Unit P15/P15P, Keewaydin Island Unit P16/P16P, Tigertail Unit FL–63P, and Keewaydin Island Unit P16/P16P, respectively, and dated April 10, 2015. (b)AvailabilityThe Secretary of the Interior shall keep the replacement maps referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
